               Case 3:18-cv-05576-BHS Document 53 Filed 03/01/21 Page 1 of 4




 1                                                   THE HONORABLE BENJAMIN H. SETTLE
 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT TACOMA
 9   JOSHUA HARTLEY and JENNIFER                     )
     HARTLEY,                                        )
10                                                          Case No. 3:18-cv-05576-BHS
                                                     )
                                      Plaintiffs,    )
11                                                          STIPULATION AND ORDER OF
                                                     )      DISMISSAL WITH PREJUDICE
              v.                                     )
12                                                   )
     NATIONAL RAILROAD PASSENGER                     )
13   CORPORATION d/b/a AMTRAK,                       )
                                                     )
14                                   Defendant.      )
15
              The parties in the above-captioned matter stipulate and agree under Fed. R. Civ. P.
16

17   41(a)(1)(A)(ii) that the Court may dismiss with prejudice all claims, causes of action, and parties,

18   with each party bearing that party’s own costs, expenses, and fees.

19            DATED this 26th day of February 2021.
20    CLIFFORD LAW FIRM                                  LANE POWELL PC
21

22    By: s/ Sean P. Driscoll                            By: s/ Tim D. Wackerbarth
      Sean P. Driscoll (Pro Hac Vice)                    Tim D. Wackerbarth, WSBA No. 13673
23    spd@cliffordlaw.com                                wackerbartht@lanepowell.com
      Kevin P. Durkin (Pro Hac Vice)                     Andrew G. Yates, WSBA No. 34239
24    kpd@cliffordlaw.com                                yatesa@lanepowell.com
      Kristopher S. Riddle (Pro Hac Vice)                Warren E. Babb, Jr., WSBA No. 13410
25    ksr@cliffordlaw.com                                babbw@lanepowell.com
26    Attorneys for Plaintiffs                           Attorneys for Defendant National Railroad
                                                         Passenger Corporation
27
     STIPULATION AND ORDER OF DISMISSAL                                            LANE POWELL PC
                                                                            1420 FIFTH AVENUE, SUITE 4200
     WITH PREJUDICE - 1                                                              P.O. BOX 91302
     CASE NO. 3:18-CV-05576-BHS                                                SEATTLE, WA 98111-9402
                                                                             206.223.7000 FAX: 206.223.7107
     019188.0398/8372624.1
               Case 3:18-cv-05576-BHS Document 53 Filed 03/01/21 Page 2 of 4




 1

 2   LUVERA LAW FIRM                       LANDMAN CORSI BALLAINE & FORD

 3

 4   By: s/ Robert N. Gellatly             By: s/ Mark S. Landman
     Robert N. Gellatly, WSBA No. 15284    Mark S. Landman (Pro Hac Vice)
 5   robert@luveralawfirm.com              mlandman@lcbf.com
     David M. Beninger, WSBA No. 18432     John A. Bonventre (Pro Hac Vice)
 6   david@luveralawfirm.com               jbonventre@lcbf.com
     Andrew Hoyal, WSBA No. 21349          (Limited Admission Pursuant to APR 8(b))
 7   andy@luveralawfirm.com

 8   Attorneys for Plaintiffs                    Attorneys for Defendant National Railroad
                                           Passenger Corporation
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     STIPULATION AND ORDER OF DISMISSAL                                 LANE POWELL PC
                                                                 1420 FIFTH AVENUE, SUITE 4200
     WITH PREJUDICE - 2                                                   P.O. BOX 91302
     CASE NO. 3:18-CV-05576-BHS                                     SEATTLE, WA 98111-9402
                                                                  206.223.7000 FAX: 206.223.7107
     019188.0398/8372624.1
               Case 3:18-cv-05576-BHS Document 53 Filed 03/01/21 Page 3 of 4




 1                                                 ORDER
 2            Pursuant to the foregoing stipulation, it is hereby
 3
              ORDERED, ADJUDGED AND DECREED that plaintiff’s claims herein are hereby
 4
     dismissed with prejudice and without costs to any of the aforementioned parties.
 5
              DATED this 1st day of March, 2021.
 6

 7

 8
 9

10
                                                         A
                                                        BENJAMIN H. SETTLE
                                                        United States District Judge
11

12   Presented by:

13    CLIFFORD LAW FIRM                                 LANE POWELL PC

14

15    By: s/ Sean P. Driscoll                           By: s/ Tim D. Wackerbarth
      Sean P. Driscoll (Pro Hac Vice)                   Tim D. Wackerbarth, WSBA No. 13673
16    spd@cliffordlaw.com                               wackerbartht@lanepowell.com
      Kevin P. Durkin (Pro Hac Vice)                    Andrew G. Yates, WSBA No. 34239
17    kpd@cliffordlaw.com                               yatesa@lanepowell.com
      Kristopher S. Riddle (Pro Hac Vice)               Warren E. Babb, Jr., WSBA No. 13410
18    ksr@cliffordlaw.com                               babbw@lanepowell.com

19    Attorneys for Plaintiffs                          Attorneys for Defendant National Railroad
                                                        Passenger Corporation
20

21
     LUVERA LAW FIRM                                 LANDMAN CORSI BALLAINE & FORD
22

23
     By: s/ Robert N. Gellatly                       By: s/ Mark S. Landman
24   Robert N. Gellatly, WSBA No. 15284              Mark S. Landman (Pro Hac Vice)
     robert@luveralawfirm.com                        mlandman@lcbf.com
25   David M. Beninger, WSBA No. 18432               John A. Bonventre (Pro Hac Vice)
     david@luveralawfirm.com                         jbonventre@lcbf.com
26   Andrew Hoyal, WSBA No. 21349                    (Limited Admission Pursuant to APR 8(b))
     andy@luveralawfirm.com
27
     STIPULATION AND ORDER OF DISMISSAL                                            LANE POWELL PC
                                                                            1420 FIFTH AVENUE, SUITE 4200
     WITH PREJUDICE - 3                                                              P.O. BOX 91302
     CASE NO. 3:18-CV-05576-BHS                                                SEATTLE, WA 98111-9402
                                                                             206.223.7000 FAX: 206.223.7107
     019188.0398/8372624.1
               Case 3:18-cv-05576-BHS Document 53 Filed 03/01/21 Page 4 of 4




 1   Attorneys for Plaintiffs              Attorneys for Defendant National Railroad
                                           Passenger Corporation
 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     STIPULATION AND ORDER OF DISMISSAL                                 LANE POWELL PC
                                                                 1420 FIFTH AVENUE, SUITE 4200
     WITH PREJUDICE - 4                                                   P.O. BOX 91302
     CASE NO. 3:18-CV-05576-BHS                                     SEATTLE, WA 98111-9402
                                                                  206.223.7000 FAX: 206.223.7107
     019188.0398/8372624.1
